DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-10), and species 1 (Figures 1-2) in the reply filed on 07/30/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examining all claims.  This is not found persuasive because no explanation as to why there would not be a burden to examine all the claims was given. The Examiner notes that since evidence was provided on page 4 of the restriction requirement mailed 03/25/21, and no refuting evidence is provided in Applicant’s response, the requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/30/21.
Claims 6 and 9 are likewise withdrawn for being drawn to non-elected species. 

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “braking device” which comprises “a reference position setting unit” and “a braking unit” (clam 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is objected to for missing appropriate punctuation. At least on comma is suggested.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reference position setting unit” in claims 1 and 10, which is understood to be “a four-bar link mechanism”;
“braking unit” in claims 1 and 10, which is understood to be a “rotary hydraulic braking unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for having improper antecedent basis for “the thigh side”, “the relative position between the thigh” and lower leg, “the movement”, “the relative position between the reference position set by the reference position setting unit and the lower leg part”.

Further, the claim references “a knee shaft” when it is unclear how, if at all, this relates to the claimed “knee joint”. The claim indicates that the sheet shaft is the part that connects the lower leg part and thigh connection part, but then again, the claimed invention is the knee joint which (presumably) separates a thigh from a lower leg. However, clarification is required.
Further, the claim is indefinite for claiming the knee joint comprises “a lower leg part” when it is unclear how a knee joint includes a “lower leg part”. It would appear the joint could be capable of connecting to a lower leg, but it is unclear how the knee itself comprises the lower leg part.
 Claim 2 is indefinite for claiming that the reference position setting unit is “deformed”. However, the only elements of the claimed “knee joint” are a thigh connection part, lower leg part, reference position setting unit, and braking unit. It doesn’t appear there is any structure capable of performing this limitation.
Further, the claim is unclear for claiming the reference position setting unit is deformed “in accordance with the relative position between the thigh connection part and the lower leg part”, when the phrase “in accordance with” does not impart any clarity as regards how the unit’s deformation relates with the “relative position”. It is unclear if this is an attempt to claim that the setting unit and relative position both 
Further, reference to “an instant center” is unclear. It is believed, with reference to the specification, that Applicant might mean that the reference position represents “an instantaneous center of rotation defined” by the multi-bar linkage but this is different from the reference position representing “an instant center”, which doesn’t refer to any rotation. 
Claim 3 is unclear for claiming the multi-bar link mechanism has “an upper link part provided in the thigh connection part” and a “lower link part provided in the braking unit” since claim 1, from which this depends, has already identified the reference position setting unit (which includes the multi-bar linkage with upper and lower links) as being a distinct element from the thigh connection part, and the braking unit. It is unclear how the boundaries of this claim can be met at the same time as claim 1, since this claim now indicates that the links are actually a part of other elements. 
Claim 8 is indefinite for referring to “the vicinity”, “the sole”, “the vicinity” (again), “the hip joint”, and “the prosthetic leg wearer” all with improper antecedent basis.
Further, the claim is unclear for referring to positions not actually related to the claimed “knee joint”, but rather that appear to be drawn towards parts of a prosthetic leg of sorts, that the knee joint might possibly be a part of. 
Claim 10 is indefinite for claiming “a braking device” comprises “a reference position setting unit” and “a braking unit”, when as the Examiner best understands from the specification, the “reference position setting unit” is actually a part of a “knee joint” and not a “braking device”. 
Further, the claim is unclear for referencing “a reference position”, “a thigh connection part”, “the thigh side”, “a lower leg part”, and “a knee shaft” are all unclear, since it is unclear what any of these have to do with a “breaking device”. It appears these are all (claimed) features of a prosthetic knee joint as opposed to a “braking device”. 
Further, the claim is unclear for referring to “a reference position” when it is unclear, in the context of “a braking device” what a “reference position” is. While the specification indicates a “reference position”, it discusses this with regards to a knee joint, and not with relation to a “braking device”. It is unknown what a “reference position” is with relation to a braking device. Similarly, it is unclear and unknown what the parts of a leg are doing in the claim, since these don’t actually appear to be a part of a braking device. In fact, the only part of the claim that the Examiner can determine that is actually a part of the “braking device” is the “braking unit”, which does not actually include any details other than it is capable of “braking the movement” between two other elements. It is unclear accordingly, what is actually a part of the claimed “braking device” and what is a part of a knee joint. 
Further, the specification’s only indication of a “braking device” is simply to say that the “braking unit” is a rotary hydraulic braking device. This makes it further unclear accordingly, how the claim indicates that “braking device” comprises a “braking unit” is.  
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen (US 5181931 A) in view of Wild (US 20050203639 A1).
Regarding claim 1 van de Veen discloses a prosthetic leg knee joint (Figure 7) comprising:
a thigh connection part (Figure 7 item 6) provided on a thigh side (understood to be the upper side of the joint, which connects to socket 4 for a thigh stump of a user (Col 7 line 39-40));
a lower leg part (Fig 9 item 2) provided rotatably around a knee shaft connected to the thigh connection part (Figures 9-10);
a reference position setting unit that sets a reference position (four-bar linkage) whose relative position with respect to the thigh connection part is substantially constant regardless of the relative position between the thigh connection part and lower leg part (Figure 8 items 6, 5, 8, and 7 together which functions as a multi-bar unit); and 
a braking element (Figure 9 item 22  leaf spring) that brakes the movement of the lower leg part in accordance with the relative position between the reference position set by the reference position setting unit and lower leg part (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of van de Veen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, a spring element acts to brake the lower leg part, for example, in a swing phase of a gait cycle.),
but is silent with regards to the braking element being a “braking unit” which is a rotary hydraulic braking unit.
However, regarding claim 1 Wild teaches rotary hydraulic braking units are known in the art ([0001]).  van de Veen and Wild are involved in the same field of endeavor, namely prosthetic knee joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of van de Veen by utilizing a rotary hydraulic braking unit as opposed to the prima facie case of obviousness as established by MPEP 2143. The Examiner notes utilizing a different method of damping is well understood in the art as being obvious. 
Regarding claim 2 the van de Veen Wild Combination teaches the joint of claim 1 substantially as is claimed,
wherein van de Veen further discloses the reference position setting unit is a multi-bar link mechanism that is deformed in accordance with the relative position between the thigh connection part and the lower leg part (see the rejection to claim 1 above along with Figures 7-9 which shows the multi-bar linkage deforming);
the reference position represents an instant center that is set by the multi-bar link mechanism (see Col 1 lines 12-27 with reference to a “momentary pivot”); and 
the braking unit brakes the movement of the lower leg part when the multi-bar link mechanism is deformed to a predetermined degree or more (this is also stated as a “functional limitation” (see rejection to claim 1 above). See also Col 3 lines 3-23).
Regarding claim 7 the van de Veen Wild Combination teaches the joint of claim 1 substantially as is claimed,
wherein van de Veer further discloses the connection link parts include a front link part connecting a part of the upper and part of the lower link parts 
Regarding claim 8 the van de Veen Wild Combination teaches the joint of claim 1 substantially as is claimed,
wherein van de Veer further discloses the reference position is set between the vicinity of the sole and the vicinity of the hip joint of the prosthetic leg wearer (Figure 7 shows the reference position P in the vicinity of a possible location of a hip).
Regarding claim 10 as is best understood, see the rejection to claim 1 above. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen and Wild as is applied above in view of Gramnas (US 20070208430 A1).
Regarding claim 3 the van de Veen Wild Combination teaches the joint of claim 2 substantially as is claimed,
wherein van de Veen further discloses the multi-bar link mechanism consists of an upper link part provided in the thigh connection part (Figure 7 item 6), a lower link part (Figure 9 item 8), and a plurality of connection link parts that connect the upper and lower link parts (Figure 7 items 7, 5),
but is silent with regards to the bottom link having the rotary braking unit.
However, regarding claim 3 Gramnas teaches a knee joint in which a multi-bar link mechanism includes a hydraulic braking unit (Figure 1 item I) is provided, a front (Figure 1 item D) and rear (Figure 1 item C) connection links link In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4 the van de Veen Wild Gramnas Combination teaches the joint of claim 3 substantially as is claimed, 
wherein Gramnas further teaches the length of the upper link part and lower link part are different (Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of the van de Veen Wild Gramnas Combination so that the upper and lower link parts are different, since this is known to change the basic mechanics of the multi-linkage mechanism. The person of ordinary skill understands how to optimize the length of links and their connections to achieve the particular joint rotation desired for a normal gait, in order to accurate mimic the natural healthy walking of a healthy knee.
Regarding claim 5 the van de Veen Wild Gramnas Combination teaches the joint of claim 4 substantially as is claimed,
wherein Gramnas further teaches the length of the lower link part is shorter than the length of the upper link part (Annotated Figure 1 below).

    PNG
    media_image1.png
    466
    638
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.